Citation Nr: 1728604	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  09-23 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation higher than 50 percent for posttraumatic stress disorder (PTSD) prior to November 19, 2012 and 70 percent prior to May 17, 2013.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1983 to July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California.

After the Veteran was granted a 30 percent disability rating, he failed to timely perfect an appeal.  The matter was brought before the Board in October 2003.  There, the Board found sufficient new and material evidence to reopen his PTSD claim.  It was then remanded for further development.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In January 2008, the Veteran was granted service connection for PTSD and was assigned a 30 percent disability rating, effective January 1998.  He filed a Notice of Disagreement in November 2008 asserting a higher rating.  In February 2011, the Veteran filed a VA Form 9 and requested a local hearing with the Board.  The Veteran was not scheduled for a local hearing.  After further development including the review of new VA examinations, RO increased the Veteran's rating to 70 percent in a May 2014 rating decision.  The Veteran however, asserted an earlier effective date.  The RO then issued a September 2016 rating decision where the 70 percent was continued but granted an increase rating of 50 percent from the previous 30 percent, effective November 19, 2012.  Later in an October 2016 statement, the Veteran, once again requested a hearing with the Board.  To this date, the Veteran has not been scheduled a Board hearing regarding his claim for an increase rating.  Thus, a remand is required in order to afford him a hearing at the local RO.  
Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for local hearing before a Veterans Law Judge of the Board to address the Veteran's claim for an increase rating regarding his PTSD.  

2.  Notify the Veteran of the date, time, and place of the hearing by letter mailed to his current address of record, with a copy to his representative.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


